Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159142(21)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  RAMON DEMETRIUS JONES,                                                                                Elizabeth T. Clement
          Plaintiff-Appellant,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 159142
  v                                                                  COA: 345336
                                                                     Saginaw CC: 18-036498-AH
  SAGINAW CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the date of this order, plaintiff shall pay to the Clerk of the Court
  the initial partial filing fee of $28.00, shall submit a copy of this order with the payment,
  and shall refile the copy of the pleading that is being returned with this order. Failure to
  comply with this order shall result in the appeal being administratively dismissed.
          If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in an amount of 50 percent of the deposits
  made to plaintiff’s account until the payments equal the balance due of $347.00. This
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 20, 2019

                                                                                Clerk